ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-153, concluding on the record certified by the Board pursuant to Rule l:20-4(f) (default by respondent) that RAYMOND J. FARRELL of MATAWAN, who was admitted to the bar of this State in 1980, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that RAYMOND J. FARRELL is hereby censured; and it is further
*453ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.